                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


TODD RASBERRY,                                )
                                              )
      Petitioner,                             )
                                              )
                    v.                        ) 2:15-cr-00127-JDL
                                              ) 2:18-cv-00506-JDL
UNITED STATES OF AMERICA,                     )
                                              )
      Respondent.                             )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE
      United States Magistrate Judge John C. Nivison filed his Recommended

Decision (ECF No. 175) on Todd Rasberry’s 28 U.S.C.A. § 2255 Petition (ECF No. 170)

on April 11, 2019, pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2019) and Fed. R. Civ.

P. 72(b). Rasberry filed an Objection to the Recommended Decision (ECF No. 176) on

April 23, 2019.

       After reviewing and considering the Magistrate Judge’s Recommended

Decision, together with the entire record, I have made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur with

the Magistrate Judge’s conclusions as set forth in his Recommended Decision and

determine that no further proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 175) of

the Magistrate Judge is hereby ACCEPTED, Rasberry’s 28 U.S.C.A. § 2255 Petition

(ECF No. 170) is DISMISSED, and a certificate of appealability is DENIED

pursuant to Rule 11 of the Rules Governing Section 2255 Cases because no
substantial showing of the denial of a constitutional right within the meaning of

28 U.S.C.A. § 2253(c)(2) has been made.



      SO ORDERED.

      Dated this 26th day of June, 2019.

                                                    /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE




                                          2
